Citation Nr: 0530787	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a higher initial evaluation for a sacroiliac 
deformity, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection for a 
sacroiliac deformity and assigned a 10 percent disability 
evaluation effective from August 11, 2001.  The veteran 
appealed that decision, and the case was referred to the 
Board for appellate review.

The Board notes that the veteran originally filed her claim 
for service connection for a back disability in Syracuse, New 
York.  However, the RO in Buffalo, New York issued the August 
2001 rating decision, and the case was subsequently 
transferred to the jurisdiction of the RO in Detroit, 
Michigan, which issued the February 2003 Statement of the 
Case as well as the May 2003 Supplemental Statement of the 
Case and then certified the appeal to the Board.

The Board also observes that veteran discussed her knee pain 
and gastrointestinal problems in her February 2003 VA Form 9.  
However, the August 2001 rating previously considered and 
denied her claims for service connection for bilateral knee 
pain and for colonic polyp, and the veteran did not file a 
timely notice of disagreement for those particular issues.  
It is unclear as to whether the veteran intended to file an 
application to reopen her claims for service connection for 
bilateral knee pain and for colonic polyp.  However, those 
matters are not currently before the Board because they have 
not been prepared for appellate review.  Accordingly, those 
matters are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.



REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter and to notify her of the rating 
criteria that were amended during the pendency of her appeal 
and allow the RO the initial consideration of the 
applicability of such criteria.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Concerning the notice requirements, VA must inform a claimant 
of the information or evidence necessary to substantiate a 
claim, as well as to inform a claimant of which evidence the 
VA would seek to provide and which evidence the claimant is 
to provide, is remandable error.  In this case, it does not 
appear that the veteran has been adequately notified of the 
VCAA in connection with her current claim.  In this regard, 
the record contains a letter dated in March 2003, which 
discusses the VCAA and its provisions as they pertain to a 
claim for service connection.  However, the letter did not 
notify the veteran as to what evidence is necessary to 
substantiate her claim for entitlement to a higher initial 
evaluation.  

Concerning this, the Board is cognizant of a recent precedent 
opinion of the VA General Counsel regarding whether notice 
pursuant to 38 U.S.C.A. § 5103(a) is warranted with respect 
to new claims raised in a notice of disagreement where the 
notice of disagreement is in response to notice of an RO 
decision on a claim for which VA has already given the 
section 5103(a) notice.  See VAOPGCPREC 8-2003. However, it 
cannot be said, in this case, that there has been sufficient 
compliance with section 5103(a) when no VCAA letter was sent 
to the veteran prior to the adjudication of the service 
connection issue.

In addition, the Board notes that during the pendency of this 
appeal, VA twice amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which are relevant to the issue on appeal.  In this regard, 
Diagnostic Code 5293 was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post- 
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Moreover, VA most recently revised the 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003); 
see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 51457.  

In this case, the February 2003 Statement of the Case 
informed the veteran of the criteria in effect prior to 
September 23, 2002.  However, she has not been notified that 
the criteria for evaluating spine disabilities were 
subsequently amended, nor has the RO readjudicated the issue 
on appeal with consideration of the revised rating criteria.  
In light of these changes, which became effective during the 
pendency of the claim, the RO should be given the opportunity 
to consider rating the veteran's service-connected sacroiliac 
deformity under the revised regulatory criteria for rating 
disabilities of the spine.  Therefore, the Board finds it 
necessary to remand the veteran's claim so that the RO may 
address in the first instance the applicability of these 
revisions to the claim.

Further, the Board notes that the veteran was afforded a VA 
examination in June 2001 in connection with her claim for 
service connection for a back disorder.  However, the Board 
finds that a more recent VA examination is warranted to 
address the new rating criteria.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  In doing so, the RO is asked to 
ensure that the veteran is notified of the 
information or evidence necessary to 
substantiate her claim for a higher 
initial evaluation for a sacroiliac 
deformity as well as the division of 
responsibilities between the VA and the 
veteran for obtaining evidence.  The 
veteran should also be asked to submit any 
relevant evidence in her possession 
concerning her claim.

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her sacroiliac 
deformity.  Any and all studies, tests, 
and evaluations (including x-rays) deemed 
necessary by the provider should be 
conducted.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the veteran's service-
connected back disability.  

The examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as muscle spasm on extreme forward 
bending or unilateral loss of lateral 
spine motion in standing position should 
be noted.  The examiner should also 
indicate whether the veteran has muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis, and he 
should state the total duration of 
incapacitating episodes during the past 12 
months.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional disability 
due to these factors.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's back disability 
under the both the old and revised rating 
criteria. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completion of the above, the RO 
should review the veteran's claim under 
both the old and revised schedular 
criteria for evaluating the spine that 
were in effect both prior to and after 
September 26, 2003, for her service-
connected back disability.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  If the 
benefit sought is not granted, the veteran 
and her representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC is to set forth all 
applicable rating criteria for spine 
disabilities which have not been 
previously provided to the veteran, 
including the rating criteria that became 
effective on September 23, 2002 and 
September 26, 2003.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

